DETAILED ACTION
Reply Under 37 CFR 1.111
The Amendments and Applicant Arguments submitted on 04/19/2022 have been received and its contents have been carefully considered.  
Claims 1-20 are pending in this application.  Claims 1, 5, 7, 9-10 and 13, as currently amended, are presented for examination.  Claims 2-4, 6, 8, 11-12 and 14-15, as previously submitted, are now presented again for examination.  Claims 16-20 are new. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6 and 16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ninomiya et al. (US Patent 6,642,462).
In re Claim 1, Ninomiya discloses a computing device, comprising: a lid 53; a base 50; a hinge switch comprising: a first electrical contact 92 coupled to the lid; and a second electrical contact 94 coupled to the base, wherein the second electrical contact is axially alignable with the first electrical contact to form a physical connection, wherein the second electrical contact is to come in and out of axial alignment with the first electrical contact to define a position of the lid relative to the base (See Figure 9, col. 4 ll. 64-67, col. 5 ll. 1-29).
In re Claim 6, Ninomiya discloses wherein the second electrical contact 94 comprises a protrusion that abuts the first electrical contact 92 when the first electrical contact and the second electrical contact establishes a physical connection.
In re Claim 16, Ninomiya discloses wherein the first electrical contact 92 is a different size than the second electrical contact 94. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 7 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ninomiya et al. (US Patent 6,642,462).
In re Claim 2, Ninomiya discloses a hinge 52; and a hinge pin 2, wherein: the first electrical contact 92 is coupled to a first substrate 12 (or structure as labeled 92 in Figure 9) that is coupled to the hinge pin 2, the second electrical contact 94 is coupled to a second substrate 11 (or structure as labeled 94 in Figure 9), the second substrate being rotatable around the hinge pin 2, and the first electrical contact and the second electrical contact are rotatable about the same axis as the hinge coupled between the lid and the base rotates.  Ninomiya does not explicitly disclose wherein the first electrical contact is rotatable about the hinge pin and the second electrical contact is coupled to the hinge pin, but rather discloses the opposite arrangement. However, it has been held to be obvious to a person of ordinary skill in the art to have simply reversed the parts of that which is otherwise disclosed in the prior art. See MPEP §2144.04 (VI).
In re Claim 4, Ninomiya discloses a first arm 53a rotatably coupled to the hinge pin 2 wherein the first substrate 12 (or structure as labeled 92 in Figure 9) is coupled to the first arm: and a second arm 50a coupled to the hinge pin, wherein the first arm is coupled to the lid of the computing device, and wherein the second arm is coupled to the base of the computing device.
In re Claim 7, Ninomiya discloses a computing device, comprising: a lid portion 53; a base portion 50; a hinge 52 coupling the lid portion and the base portion; and a hinge switch coupled to the hinge, the hinge switch comprising: a first electrical contact 92; and a second electrical contact 94 axially alignable with the first electrical contact, wherein an axial alignment of the first electrical contact and the second electrical contact is to define an open state of the computing device (col. 5 ll. 52-63), and wherein an axial misalignment of the first electrical contact and the second electrical contact is to define a closed state of the computing device (col. 5 ll. 35-51).
Ninomiya does not explicitly disclose wherein the misalignment is for an open state and the alignment is for a closed state, but rather discloses the opposite arrangement.  However, it has been held to be obvious to a person of ordinary skill in the art to have simply reversed the parts of that which is otherwise disclosed in the prior art. See MPEP §2144.04 (VI).  Furthermore, Ninomiya is very suggestive that a plurality of arbitrary angular rotations (e.g. opened or closed) of a lid relative to a base can be detected based on user preferences and changing the position or shape of the first and/or second electrical contacts. Ninomiya, col. 6 ll. 5-14.
In re Claim 17, Ninomiya discloses wherein the first electrical contact 92 is a circular shape and the second electrical contact 94 is an arc shape.  See Figure 9.  Ninomiya does not explicitly disclose wherein the first electrical contact is trapezoidal shaped and the second electrical contact is circular.  However, a mere change in shape to that which is otherwise disclosed in the prior art has been deemed to be an obvious modification to a person having ordinary skill in the art.  See MPEP §2144.04 (IV).  
In re Claim 18, Ninomiya discloses wherein a distance is present (i.e. some distance of the first substrate 92 is present between the second substrate 94, see Figure 9) between the first substrate 92 and the second substrate 94 when the second electrical contact forms a physical connection with the first electrical contact.
In re Claim 19, Ninomiya discloses a second hinge (See Figure 2), wherein the hinge and the second hinge each comprise a hinge switch (See Figure 2).
In re Claim 20, Ninomiya discloses wherein: the first electrical contact 92 is disposed on just a portion of the first substrate 12 (or structure as labeled 92 in Figure 9); and the second electrical contact 94 is disposed on just a portion of the second substrate 11 (or structure as labeled 94 in Figure 9).
Claims 3, 5, 8-12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ninomiya et al. (US Patent 6,642,462), Tseng et al. (US Publication 2009/0316348) and further in view of Prakash et al. (US Publication 2011/0154502). 
In re Claims 3, 5, 8, 10 and 14-15, Ninomiya discloses an electric circuit (col. 5 ll. 30-35) that monitors the status of a lid rotation relative to a base, but does not explicitly disclose a controller.  However, Tseng discloses a non-transitory computer readable storage medium comprising instructions that when executed cause a controller 127 of a computing device to: monitor a position of a lid 10 of the computing device relative to a base 14 of the computing device via a hinge switch; the hinge switch comprising: a first electrical contact 12020; and a second electrical contact 1222; in response to a determination that the hinge switch is activated, determine a position of the lid relative to the base.  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time just before the effective filing date of this application to have provided a controller to monitor the status of a hinge switch, like disclosed in Tseng, with the apparatus as otherwise disclosed in Ninomiya so as to allow for the device to automatically determine the orientation of the computing device.  Ninomiya does suggest that an electric circuit monitors the hinge switch to determine lid rotation angle relative to the base. Ninomiya, col. 5 ll. 30-35.
Tseng discloses the limitations as noted above, and further discloses wherein a controller 127 is used to monitor the rotation of the lid relative the base via the hinge switch as noted above, Tseng further disclosing a first electrical contact (i.e. the surfaces of the first substrate 12020, See Figure 5) and a second electrical contact 1222 (i.e. the surfaces of the second substrate, See Figure 5), the second contact connected to ground (paragraph 0022), the electrical connection maintained when the device is open (paragraph 0024) and disconnected when the device is closed (paragraph 0025).  
As noted above, Ninomiya and/or Tseng do not explicitly disclose wherein a physical engagement of the first electrical contact and the second electrical contact is to define a closed state of the computing device, and wherein a physical separation of the first electrical contact and the second electrical contact is to define an opened state of the computing device.  This is because Ninomiya and/or Tseng discloses the opposite arrangement, wherein an electrical connection is maintained in the open state and disconnected in the closed state.  However, it would have been obvious to a person having ordinary skill in the art of portable electronics at a time just before the effective filing date of the application to have provided a reversal of parts from that which is disclosed in Tseng since it has been held that doing so is an obvious modification.  See MPEP §2144.04 (VI).  
Ninomiya as modified by Tseng further does not explicitly disclose a GPIO.  However, providing such is not new.  For example, Prakash discloses a GPIO that is used to determine the orientation/rotation between a lid and base of a computing device. Prakash, paragraphs 0030-0031.  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time just before the filing of this application to have provided a GPIO pin, like that disclose in Prakash, with the apparatus as otherwise disclosed in Ninomiya as modified by Tseng so as to more effectively and efficiently monitor the hinge location.  
In re Claim 9, Ninomiya discloses a hinge 52; and a hinge pin 2, wherein: the first electrical contact 92 is coupled to a first substrate 12 (or structure as labeled 92 in Figure 9) that is coupled to the hinge pin 2, the second electrical contact 94 is coupled to a second substrate 11 (or structure as labeled 94 in Figure 9), the second substrate being rotatable around the hinge pin 2, and the first electrical contact and the second electrical contact are rotatable about the same axis as the hinge coupled between the lid and the base rotates.  Ninomiya does not explicitly disclose wherein the first electrical contact is rotatable about the hinge pin and the second electrical contact is coupled to the hinge pin, but rather discloses the opposite arrangement. However, it has been held to be obvious to a person of ordinary skill in the art to have simply reversed the parts of that which is otherwise disclosed in the prior art. See MPEP §2144.04 (VI).
In re Claim 11, Ninomiya discloses wherein the hinge comprises: a hinge pin 2, the first substrate 92 being rotatable around the hinge pin and the second substrate 94 being coupled to the hinge pin; wherein the second substrate remains stationary as the first substrate rotates with an arm 50a coupling the lid portion and the first substrate.
In re Claim 12, Ninomiya discloses wherein the arm 50a comprises a void defined therein (See Figure 2) through which the hinge pin 2 is extended, the arm being rotatably disposed about the hinge pin (See Figure 2).
Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ninomiya et al. (US Patent 6,642,462) in view of Tseng et al. (US Publication 2009/0316348).
In re Claim 13, Ninomiya discloses a non-transitory computer readable storage medium comprising instructions that when executed cause an electric circuit (col. 5 ll. 30-35) of a computing device to: monitor a position of a lid 53 of the computing device relative to a base 50 of the computing device via a hinge switch; the hinge switch comprising: a first electrical contact 92; and a second electrical contact 94; in response to a determination that the hinge switch is deactivated, determine that the position of a lid relative to the base is in a closed state (col. 5 ll. 35-51), wherein the hinge switch is deactivated when the first electrical contact is axially offset with the second electrical contact (See Figure 9, col. 4 ll. 64-67, col. 5 ll. 1-29); and in response to a determination that the hinge switch is activated, determine that the position of the lid relative to the base is in an opened state, wherein the hinge switch is activated when the first electrical contact is axially aligned from the second electrical contact (col. 5 ll. 52-63).
Ninomiya does not explicitly disclose wherein the misalignment is for an open state and the alignment is for a closed state, but rather discloses the opposite arrangement.  However, it has been held to be obvious to a person of ordinary skill in the art to have simply reversed the parts of that which is otherwise disclosed in the prior art. See MPEP §2144.04 (VI).  Furthermore, Ninomiya is very suggestive that a plurality of arbitrary angular rotations (e.g. opened or closed) of a lid relative to a base can be detected based on user preferences and changing the position or shape of the first and/or second electrical contacts. Ninomiya, col. 6 ll. 5-14.
Ninomiya also does not explicitly disclose a controller.  However, Tseng discloses a non-transitory computer readable storage medium comprising instructions that when executed cause a controller 127 of a computing device to: monitor a position of a lid 10 of the computing device relative to a base 14 of the computing device via a hinge switch; the hinge switch comprising: a first electrical contact 12020; and a second electrical contact 1222; in response to a determination that the hinge switch is activated, determine a position of the lid relative to the base.  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time just before the effective filing date of this application to have provided a controller to monitor the status of a hinge switch, like disclosed in Tseng, with the apparatus as otherwise disclosed in Ninomiya so as to allow for the device to automatically determine the orientation of the computing device.  Ninomiya does suggest that an electric circuit monitors the hinge switch to determine lid rotation angle relative to the base. Ninomiya, col. 5 ll. 30-35.  
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because of the new grounds of rejection above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907. The examiner can normally be reached Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADRIAN S WILSON/             Primary Examiner, Art Unit 2841